DETAILED ACTION
This office action is in response to the application filed on 17 May 2021. Claims 1-4 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The reference(s) listed on the Information Disclosure Statement(s) submitted on 03 June 2021 has/have been considered by the examiner (see attached PTO-1449).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-4 of Application No.: 17/321,704 (reference application), which had a Notice of Allowance recently mailed. Although the claims at issue are not identical, they are not patentably distinct from each other because not only the scope of the novel feature of the claims are the same (see Claims 1-4 of the instant application and the corresponding Claims 1-4 of Application No.: 17/321,704), but also, for instance, independent Claims 1-4 of the instant application are broader in scope than the corresponding Claims 1-4 of Application No.: 17/321,704.

1.	A video decoding apparatus (Claim 1, page 28, line 1 of the claim) comprising: an inverse-quantizer configured to determine a size of a quantization group, the quantization group being a group of a plurality of transform blocks to which a same chrominance component quantization parameter is applied, configured to calculate the chrominance component quantization parameter to be applied to the determined quantization group (Claim 1, page 28, lines 2-6 of the claim), configured to inverse-quantize transform coefficients of a transform block included in the determined quantization group by using the calculated chrominance component quantization parameter (Claim 1, page 28, lines 7-9 of the claim), and an inverse-transformer configured to generate a residual block by inverse-transforming the inverse-quantized transform coefficients (Claim 1, page 28, lines 10-11 of the claim), wherein the inverse-quantizer (Claim 1, page 28, line 12 of the claim) comprises: a chrominance component quantization parameter index calculator configured to calculate a chrominance component quantization (Claim 1, page 28, lines 13-21 of the claim); and a chrominance component quantization parameter calculator configured to calculate the chrominance component quantization parameter based on a pre-defined mapping table and the chrominance component quantization parameter index (Claim 1, page 28, lines 22-24 of the claim).  

2.	A video encoding apparatus (Claim 2, page 28, line 1 of the claim) comprising: a transformer configured to generate transform coefficients by transforming coefficients of a transform block (Claim 2, page 29, lines 2-3 of the claim); a quantizer configured to determine a size of a quantization group, the quantization group being a group of a plurality of transform blocks to which a same chrominance component quantization parameter is applied, configured to determine the chrominance component quantization parameter to be applied to the determined quantization group, and configured to quantize the transform coefficients of the transform block included in the determined quantization group by using the determined chrominance component quantization parameter (Claim 2, page 29, lines 4-10 of the claim); and an encoder configured to encode the chrominance component quantization parameter, wherein the encoder (Claim 2, page 29, lines 11-12 of the claim) comprises: a chrominance component quantization parameter index calculator configured to calculate a chrominance component quantization parameter index based on a pre-defined mapping table and the chrominance component quantization parameter (Claim 2, page 29, lines 13-16 of the claim); and a chrominance component quantization parameter index encoder configured to encode the chrominance component quantization parameter index by using a first chrominance component quantization parameter offset of a picture level, a second chrominance component quantization parameter offset of a slice level and a clipping operation, wherein the first chrominance component quantization parameter offset is included in a picture parameter set of a bitstream, and the second chrominance component quantization parameter offset is included in a slice header of the bitstream (Claim 2, page 29, lines 17-25 of the claim).  

3.	A video encoding apparatus (Claim 3, page 29, line 1 of the claim) comprising: a transformer configured to generate transform coefficients by transforming coefficients of a transform block (Claim 3, page 29, lines 2-3 of the claim); a quantizer configured to determine a size of a quantization group, the quantization group being a group of a plurality of transform blocks to which a same chrominance component quantization parameter is applied, configured to determine the chrominance component quantization parameter to be applied to the determined quantization group, and configured to quantize the transform coefficients of the transform block included in the determined quantization group by using the determined chrominance component quantization parameter (Claim 3, page 29, line 4 to page 30, line 10 of the claim); and an encoder configured to encode the chrominance component quantization parameter (Claim 3, page 30, line 11 of the claim), wherein a chrominance component quantization parameter index is calculated by using a first chrominance component quantization parameter offset of a picture level, a second chrominance component quantization parameter offset of a slice level and a clipping operation, wherein the first chrominance component quantization parameter offset is included in a picture parameter set of a bitstream, and the second chrominance component quantization parameter offset is included in a slice header of the bitstream (Claim 3, page 30, lines 12-18 of the claim); and wherein the chrominance component quantization parameter is calculated based on a pre-defined mapping table and the chrominance component quantization parameter index (Claim 3, page 30, lines 19-20 of the claim).  

4.	A non-transitory computer-readable recording medium storing a bitstream which is received and decoded by a video decoding apparatus and used to reconstruct a video (Claim 4, page 30, lines 1-2 of the claim), wherein the bitstream comprises a first chrominance component quantization parameter offset of a picture level and a second chrominance component quantization parameter offset of a slice level, wherein the first chrominance component quantization parameter offset is extracted from a picture parameter set of the bitstream, and the second chrominance component quantization parameter offset is extracted from a slice header of the bitstream (Claim 4, page 30, lines 3-8 of the claim), wherein the first chrominance component quantization parameter offset and the second chrominance (Claim 4, page 30, lines 9-12 of the claim), wherein the chrominance component quantization parameter index is used with a pre-defined mapping table to calculate a chrominance component quantization parameter (Claim 4, page 31, lines 13-14 of the claim), wherein the chrominance component quantization parameter is applied to a quantization group and used to inverse-quantize transform coefficients of a transform block included in the quantization group (Claim 4, page 31, lines 15-17 of the claim), wherein the inverse-quantized transform coefficients are inverse-transformed to generate a residual block (Claim 4, page 31, lines 18-19 of the claim), and wherein the quantization group is a group of a plurality of transform blocks to which the same chrominance component quantization parameter is applied, a size of the quantization group being determined by the video decoding apparatus (Claim 4, page 31, lines 20-22 of the claim).

Double Patenting
Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-4 of copending Application No. 17/321,728 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because not only the scope of the novel feature of the claims are the same (see Claims 1-4 of the instant application and the corresponding Claims 1-4 of Application No.: 17/321,728), but also, for instance, independent Claims 1-4 of the instant application are broader in scope than the corresponding Claims 1-4 of Application No.: 17/321,728. Moreover, examiner notes that the claims are substantially similar in scope, in which the only difference is a mapping table; it is well known to utilize mapping tables in encoding/decoding video. Furthermore, utilization of a mapping table would have been obvious, since it has been claimed in several of the parent applications.

1.	A video decoding apparatus (Claim 1, page 28, line 1 of the claim) comprising: an inverse-quantizer configured to determine a size of a quantization group, the quantization group being a group of a plurality of transform blocks to which a same chrominance component quantization parameter is applied, configured to calculate the chrominance component quantization parameter to be applied to (Claim 1, page 28, line 2-6 of the claim), configured to inverse-quantize transform coefficients of a transform block included in the determined quantization group by using the calculated chrominance component quantization parameter (Claim 1, page 28, lines 7-9 of the claim), and an inverse-transformer configured to generate a residual block by inverse-transforming the inverse-quantized transform coefficients (Claim 1, page 28, lines 10-11 of the claim), wherein the inverse-quantizer (Claim 1, page 28, line 12 of the claim) comprises: a chrominance component quantization parameter index calculator configured to calculate a chrominance component quantization parameter index by using a first chrominance component quantization parameter offset of a picture level, a second chrominance component quantization parameter offset of a slice level and a clipping operation, wherein the first chrominance component quantization parameter offset is extracted from a picture parameter set of a bitstream, and the second chrominance component quantization parameter offset is extracted from a slice header of the bitstream (Claim 1, page 28, lines 13-22 of the claim); and a chrominance component quantization parameter calculator configured to calculate the chrominance component quantization parameter based on a pre-defined mapping table and the chrominance component quantization parameter index (Claim 1, page 28, lines 23-25 of the claim).  

2.	A video encoding apparatus (Claim 2, page 29, line 1 of the claim) comprising: a transformer configured to generate transform coefficients by transforming coefficients of a transform block (Claim 2, page 29, lines 2-3 of the claim); a quantizer configured to determine a size of a quantization group, the quantization group being a group of a plurality of transform blocks to which a same chrominance component quantization parameter is applied, configured to determine the chrominance component quantization parameter to be applied to the determined quantization group, and configured to quantize the transform coefficients of the transform block included in the determined quantization group by using the determined chrominance component quantization parameter (Claim 2, page 29, lines 4-11 of the claim); and an encoder configured to encode the chrominance component quantization parameter, wherein the encoder (Claim 2, page 29, lines 12-13 of the claim) comprises: a chrominance component quantization parameter index calculator configured to calculate a chrominance component quantization parameter index based on a pre-defined mapping table and the chrominance component quantization (Claim 2, page 29, lines 14-16 of the claim); and a chrominance component quantization parameter index encoder configured to encode the chrominance component quantization parameter index by using a first chrominance component quantization parameter offset of a picture level, a second chrominance component quantization parameter offset of a slice level and a clipping operation, wherein the first chrominance component quantization parameter offset is included in a picture parameter set of a bitstream, and the second chrominance component quantization parameter offset is included in a slice header of the bitstream (Claim 2, page 29, lines 17-26 of the claim).  

3.	A video encoding apparatus (Claim 3, page 29, line 1 of the claim) comprising: a transformer configured to generate transform coefficients by transforming coefficients of a transform block (Claim 3, page 29, line 2 to page 30, line 3 of the claim); a quantizer configured to determine a size of a quantization group, the quantization group being a group of a plurality of transform blocks to which a same chrominance component quantization parameter is applied, configured to determine the chrominance component quantization parameter to be applied to the determined quantization group, and configured to quantize the transform coefficients of the transform block included in the determined quantization group by using the determined chrominance component quantization parameter (Claim 3, page 30, lines 4-11 of the claim); and an encoder configured to encode the chrominance component quantization parameter (Claim 3, page 30, line 12 of the claim), wherein a chrominance component quantization parameter index is calculated by using a first chrominance component quantization parameter offset of a picture level, a second chrominance component quantization parameter offset of a slice level and a clipping operation, wherein the first chrominance component quantization parameter offset is included in a picture parameter set of a bitstream, and the second chrominance component quantization parameter offset is included in a slice header of the bitstream (Claim 3, page 30, lines 13-20 of the claim); and wherein the chrominance component quantization parameter is calculated based on a pre-defined mapping table and the chrominance component quantization parameter index (Claim 3, page 30, lines 21-22 of the claim).  

(Claim 4, page 30, lines 1-2 of the claim), wherein the bitstream comprises a first chrominance component quantization parameter offset of a picture level and a second chrominance component quantization parameter offset of a slice level, wherein the first chrominance component quantization parameter offset is extracted from a picture parameter set of the bitstream, and the second chrominance component quantization parameter offset is extracted from a slice header of the bitstream (Claim 4, page 30, lines 3-8 of the claim), wherein the first chrominance component quantization parameter offset and the second chrominance component quantization parameter offset are used with a clipping operation to calculate a chrominance component quantization parameter index (Claim 4, page 31, lines 9-12 of the claim), wherein the chrominance component quantization parameter index is used with a pre-defined mapping table to calculate a chrominance component quantization parameter (Claim 4, page 31, lines 13-14 of the claim), wherein the chrominance component quantization parameter is applied to a quantization group and used to inverse-quantize transform coefficients of a transform block included in the quantization group (Claim 4, page 31, lines 15-17 of the claim), wherein the inverse-quantized transform coefficients are inverse-transformed to generate a residual block (Claim 4, page 31, lines 18-19 of the claim), and wherein the quantization group is a group of a plurality of transform blocks to which the same chrominance component quantization parameter is applied, a size of the quantization group being determined by the video decoding apparatus (Claim 4, page 31, lines 20-22 of the claim).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Examiner notes that multiple references cited disclose calculating a chrominance component quantization parameter. For example, the following references show similar features in the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M WALSH whose telephone number is (571)270-0423. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M WALSH/Examiner, Art Unit 2482